                                          Case 4:19-cr-00655-HSG Document 170 Filed 04/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 19-cr-00655-HSG-12
                                   8                    Plaintiff,                          ORDER REGARDING MAY 5 IN-
                                                                                            PERSON HEARING
                                   9             v.

                                  10     TERESA GUZMAN RODRIGUEZ,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          An in-person change of plea and sentencing hearing is currently set for May 5, 2021, at

                                  14   10:00 A.M. In light of the evolving developments with coronavirus (COVID-19) and consistent

                                  15   with General Order No. 72-6, the hearing will take place in Courtroom 2 on the Fourth Floor, at

                                  16   1301 Clay Street, Oakland, California. In order to protect the health of parties, attorneys, and

                                  17   court staff, no more than ten people will be permitted in the courtroom during the hearing. This

                                  18   includes the Judge, Courtroom Deputy, Court Security Officers, attorneys, and Defendant. To
                                  19   streamline the in-person proceedings, the Court DIRECTS the parties to meet and confer to

                                  20   discuss who will attend the hearing and email the list of proposed attendees (with all counsel cc’d)

                                  21   to HSGpo@cand.uscourts.gov. In the same email, the Court further DIRECTS the government to

                                  22   indicate whether the offense of conviction is subject to the mandatory remand statute, 18 U.S.C.

                                  23   § 3143. The parties shall email the Court by no later than April 28, 2021.

                                  24          All persons attending the hearing in person must take the pre-screening questionnaire on

                                  25   the Court’s website: http://cand.uscourts.gov/wp-content/uploads/2020/05/CAND-COVID-19-

                                  26   Pre-Screening-Questionnaire.pdf. U.S. Probation and/or Pretrial Services officers may appear
                                  27   telephonically, and all others who are not present but wish to listen to the proceedings may do so

                                  28   by calling in, using the following credentials:
                                          Case 4:19-cr-00655-HSG Document 170 Filed 04/22/21 Page 2 of 2




                                   1          Dial-In: 888-808-6929

                                   2          Passcode: 6064255

                                   3          Persons granted remote access to court proceedings are reminded of the general prohibition

                                   4   against photographing, recording, and rebroadcasting of court proceedings (including those held

                                   5   by telephone or videoconference). See General Order 58 at Paragraph III. Any recording of a

                                   6   court proceeding held by video or teleconference, including “screen-shots” or other visual copying

                                   7   of a hearing, is absolutely prohibited. Violation of these prohibitions may result in sanctions,

                                   8   including removal of court-issued media credentials, restricted entry to future hearings, or any

                                   9   other sanctions deemed necessary by the court.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 4/22/2021

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
